Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-10, 15, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kruger et al. (U.S. 2017/0114636A1), in view of Innes et al. (U.S. 2010/0155054A1) and Tolman et al. (U.S. 2002/0007949A1). 
Regarding claim 1, Kruger et al. disclose a system (fig. 1) for acid treating a section of a well (see abstract and refer to para 0059), comprising: a wireline or slickline (57) extending from a surface of the well into the well (see fig. 1); a bailer tool assembly (1) attached to an end of the wireline or slickline (57), the bailer tool assembly (1) comprising: a first piston (12) positioned in a first piston housing (30b) at an axial end of at least one bailer (8), the first piston (12) being slidable through the at least one bailer containing acid (refer to para 0062) in the at least one bailer (8).
However, Kruger et al. fail to teach wherein the nozzle assembly comprises at least one rotatable nozzle; and a depth indicator tool comprising at least one of a casing collar locator and a gamma ray unit attached to an upper end of the bailer tool assembly.  
Innes et al. teach a system (see fig. 4, also refer to figs. 2-3) for acid treating a section of a well (para 0043: chamber 12 is filled with acids and chemicals suitable for treating a portion of a wellbore), comprising a nozzle assembly (60, fig. 4) positioned at a lower end of a bailer tool assembly (11) and fluidly connected to a fluid reservoir (12) containing acid in the at least one bailer (lower section of 11), wherein the nozzle assembly (60) comprises at least one rotatable nozzle (62) to direct acid jet treatment around an axial section of the wellbore (refer to para 0044).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nozzle of Kruger et al. to have at least one rotatable nozzle, as taught by Innes et al., for directing the acid jet treatment around an axial section of the wellbore (refer to para 0044). 
However, the combination of Kruger et al. and Innes et al. fail to teach a depth indicator tool comprising at least one of a casing collar locator and a gamma ray unit attached to an upper end of the bailer tool assembly.  
Tolman et al. teach a method for treating a wellbore comprising a device (101, fig. 1) lowered in a wellbore via a wireline (107), the device comprising a casing collar 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination Kruger et al. and Innes et al. to include a depth indicator tool comprising at least one of a casing collar locator and a gamma ray unit attached to an upper end of the bailer tool assembly, as taught by Tolman et al., to locate the bailer tool assembly at appropriate downhole depth positions (refer to para 0062). 
Regarding claim 3, the combination of Kruger et al., Innes et al., and Tolman et al. teach all the features of this claim as applied to claim 1 above; Kruger et al. further disclose wherein the first piston (12) is powered by an electrically activated hydraulic chamber (14;  para 0064, piston 12 is indirectly powered by electrical motor 56 since motor 56 provides power that causes hydraulic fluid in chamber 14 to push piston 12).  
Regarding claim 4, the combination of Kruger et al., Innes et al., and Tolman et al. teach all the features of this claim as applied to claim 1 above; Kruger et al. further disclose wherein the first piston is powered by an electric motor (14;  para 0064, piston 12 is indirectly powered by electrical motor 56).
Regarding claim 5, the combination of Kruger et al., Innes et al., and Tolman et al. teach all the features of this claim as applied to claim 1 above; Innes et al. further disclose wherein the at least one rotatable nozzle (60) is self-rotating (para 0044: nozzle 60 comprises multiple jets 62 and is made to freely rotate) and hydraulically rotatable from fluid flowing through the at least one rotatable nozzle (refer to para 0044: 60 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nozzle of Kruger et al. to have the at least one rotatable nozzle is self-rotating and hydraulically rotatable from fluid flowing through the at least one rotatable nozzle, and wherein the at least one nozzle self-rotates about an axis oriented at an angle from a longitudinal axis of the bailer tool assembly, as taught by Innes et al., for directing the acid jet treatment around an axial section of the wellbore (refer to para 0044). 
Regarding claim 6, the combination of Kruger et al., Innes et al., and Tolman et al. teach all the features of this claim as applied to claim 1 above; Kruger et al. further disclose wherein the bailer tool assembly (1) is attached to the end of the wireline (57), wherein an electrical cable (para 0064: wireline 57 comprises electrical cables by which electrical power is fed to the motor) runs from the bailer tool assembly, along the wireline, to the surface of the well (see fig. 1).  
Regarding claim 7, the combination of Kruger et al., Innes et al., and Tolman et al. teach all the features of this claim as applied to claim 1 above; Kruger et al. further disclose wherein the at least one bailer comprises: a first bailer (8) positioned axially between the nozzle assembly (9) and the first piston housing (30b); a second bailer (30) positioned axially adjacent to the first piston (30b) housing opposite the first bailer (8); and a bypass line (27) extending around the first piston housing (30b) to fluidly connect 
Regarding claim 9, Kruger et al. disclose a downhole tool assembly (see fig. 1), comprising: a first bailer (8) comprising a first fluid reservoir (15) containing acid (refer to para 0062); a first piston (12) positioned at an axial end of the first bailer (8) and slidable through the first fluid reservoir (15, see fig. 2), a nozzle assembly (9) positioned at a lower end of the bailer tool assembly (1).
 However, Kruger et al. fail to teach a plurality of rotatable nozzles positioned at an opposite axial end of the first bailer from the first piston; and a position indicator selected from at least one of a gamma ray device and a casing collar locator.  
Innes et al. teach a system (see fig. 4, also refer to figs. 2-3) for acid treating a section of a well (para 0043: chamber 12 is filled with acids and chemicals suitable for treating a portion of a wellbore), comprising a nozzle assembly (60, fig. 4) positioned at a lower end of a bailer tool assembly (11) and fluidly connected to a fluid reservoir (12) containing acid in the at least one bailer (lower section of 11), wherein the nozzle assembly (60) comprises at least one rotatable nozzle (60) to direct acid jet treatment around an axial section of the wellbore (refer to para 0044).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nozzle of Kruger et al. to have at least one rotatable nozzle, as taught by Innes et al., for directing the acid jet treatment around an axial section of the wellbore (refer to para 0044). 

Tolman et al. teach a method for treating a wellbore comprising a device (101, fig. 1) lowered in a wellbore via a wireline (107), the device comprising a casing collar locator (112, refer to para 0047) attached at an upper end of the device (see fig. 1) and used as a depth control device used to locate the device at an appropriate downhole depth position (para 0062).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination Kruger et al. and Innes et al. to include a depth indicator tool comprising at least one of a casing collar locator and a gamma ray unit attached to an upper end of the bailer tool assembly, as taught by Tolman et al., to locate the bailer tool assembly at appropriate downhole depth positions (refer to para 0062). 
Regarding claim 10, the combination of Kruger et al., Innes et al., and Tolman et al. teach all the features of this claim as applied to claim 1 above; Kruger et al. further disclose a second bailer (30) positioned on an opposite side of the first piston (12) from the first bailer (8), the second bailer (30) comprising a second fluid reservoir (14); a second piston (11) positioned at an opposite axial end of the second bailer (30) from the first piston (12); and at least one bypass line (27) extending between and fluidly connected to the first fluid reservoir (15) and the second fluid reservoir (14); wherein the first piston (12) and the second piston (11) have separate actuation mechanisms (para 0062: piston 11 is actuated by compressive force from pump 4 while fluid pressure in chamber 14 actuates piston 12 to slide downward pushing the fluid out of nozzle 9).  

However, Kruger et al. fail to teach a plurality of rotatable nozzles positioned at an opposite axial end of the first bailer from the first piston; and a position indicator selected from at least one of a gamma ray device and a casing collar locator; receiving location signals from the position indicator as the bailer tool assembly is sent down the well; positioning the bailer tool assembly based on the location signals.
Innes et al. teach a system (see fig. 4, also refer to figs. 2-3) for acid treating a section of a well (para 0043: chamber 12 is filled with acids and chemicals suitable for treating a portion of a wellbore), comprising a nozzle assembly (60, fig. 4) positioned at a lower end of a bailer tool assembly (11) and fluidly connected to a fluid reservoir (12) containing acid in the at least one bailer (lower section of 11), wherein the nozzle assembly (60) comprises at least one rotatable nozzle (60) to direct acid jet treatment around an axial section of the wellbore (refer to para 0044).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nozzle of Kruger et al. to have a plurality of rotatable nozzles positioned at an opposite axial end of the first bailer from 
However, the combination of Kruger et al. and Innes et al. fail to teach a position indicator selected from at least one of a gamma ray device and a casing collar locator; receiving location signals from the position indicator as the bailer tool assembly is sent down the well; positioning the bailer tool assembly based on the location signals.
Tolman et al. teach a method for treating a wellbore comprising a device (101, fig. 1) lowered in a wellbore via a wireline (107), the device comprising a casing collar locator (112, refer to para 0047) attached at an upper end of the device (see fig. 1) and used as a depth control device used to position (para 0048) and locate the device at an appropriate downhole depth position based on the location signals from the casing collar locator (para 0062).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination Kruger et al. and Innes et al. to include a position indicator selected from at least one of a gamma ray device and a casing collar locator; receiving location signals from the position indicator as the bailer tool assembly is sent down the well; positioning the bailer tool assembly based on the location signals, as taught by Tolman et al., to position and locate the bailer tool assembly at appropriate downhole depth positions (refer to para 0062). 
Regarding claim 17, the combination of Kruger et al., Innes et al., and Tolman et al. teach all the features of this claim as applied to claim 15 above; Tolman et al. further disclose wherein an electric cable runs along the wireline (refer to para 0059: the device 
Regarding claim 18, the combination of Kruger et al., Innes et al., and Tolman et al. teach all the features of this claim as applied to claim 15 above; Kruger et al. further disclose wherein the first piston (12) is electrically activated through the electric cable (57: fig. 1: piston 12 is indirectly activated by cable 57 as electrical power passes through to drive motor 56, refer to para 0064).  
Regarding claim 20, the combination of Kruger et al., Innes et al., and Tolman et al. teach all the features of this claim as applied to claim 15 above; Kruger et al. further disclose wherein the bailer tool assembly (1) further comprises: a second bailer (30) positioned on an opposite side of the first piston (12) from the first bailer (8), the second bailer (30) comprising a second fluid reservoir (14); a second piston (11) positioned at an opposite axial end of the second bailer (30) from the first piston (12); and at least one bypass line (27) extending between and fluidly connected to the first fluid reservoir (15) and the second fluid reservoir (14); wherein the second piston (11) is electrically activated (by electrical motor 56, see para 0064) to push a second acid (refer to para 0062; fluid in chamber 14 can be an acid) from the second fluid reservoir (14) through the at least one bypass line (27) to the first fluid reservoir (14; para 0067); and wherein the first piston (12) is activated independently from the second piston (11) after the second piston (11) pushes the second acid out of the second fluid reservoir (14; see figs. 1-2: piston 11 is activated my motor 56 while piston 12 is activated when fluid enters chamber 14).
2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kruger et al. (U.S. 2017/0114636A1), in view of Innes et al. (U.S. 2010/0155054A1) and Tolman et al. (U.S. 2002/0007949A1) as applied to claims 1 and 15  above, and further in view of Slade et al. (U.S. 2004/0089450A1).
Regarding claim 2, the combination of Kruger et al., Innes et al., and Tolman et al. teach all the features of this claim as applied to claim 1 above; however, the combination of Kruger et al., Innes et al., and Tolman et al. fail to teach a fill port is fluidly connected to the fluid reservoir.  
Slade et al. teach an apparatus for providing a jetting fluid. Wherein the apparatus comprises a fill port (24) for refilling a fluid reservoir (20) after operation for reuse (refer to para 0046). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kruger et al., Innes et al., and Tolman et al. to include a fill port is fluidly connected to the fluid reservoir, as taught by Slade et al. for refilling the fluid reservoir to be reused for treating other sections of the well (para 0046). 
Regarding claim 19, the combination of Kruger et al., Innes et al., and Tolman et al. teach all the features of this claim as applied to claim 1 above; however, the combination of Kruger et al., Innes et al., and Tolman et al.  teach all the features of this claim as applied to claim 15 above; however, the combination of Kruger et al., Innes et al., and Tolman et al. teach all the features of this claim as applied to claim 1 above; however, the combination of Kruger et al., Innes et al., and Tolman et al. fail to teach after pushing the acid out of the first fluid reservoir, further comprising: bringing the 
Slade et al. teach an apparatus for providing a jetting fluid. Wherein the apparatus comprises a fill port (24) for refilling a fluid reservoir (20) after operation for reuse (refer to para 0046). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Innes et al., Hoffman et al., and Slade et al. before him or her, to include after pushing the acid out of the first fluid reservoir, further comprising: bringing the bailer tool assembly to a surface of the well; opening a fill port to the first fluid reservoir; and filling the first fluid reservoir with a second acid through the fill port, for refilling the fluid reservoir to be reused for treating other sections of the well (para 0046). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Innes et al. (U.S. 2010/0155054A1), in view of Hoffman et al. (U.S. 2006/0081380A1). 
Regarding claim 15, Innes et al. disclose a method of acid treating a section of a well (para 0043: chamber 12 is filled with acids and chemicals suitable for treating a portion of a wellbore), comprising: sending a bailer tool assembly (assembly of fig. 4, also see figs. 2-3) down a well on a wireline or slickline (para 0009 and 0031: the tool body can be connected to a conveyance system such as a wireline cable), the bailer tool assembly comprising: a first bailer (11) comprising a first fluid reservoir (12); a first piston (9) positioned at an axial end of the first bailer (11) and slidable through the first fluid reservoir (refer to abstract and para 0031); a plurality of rotatable nozzles (multiple jets 62 can be considered nozzles and are rotated as 60 rotates; refer to para 0044: 
However Innes et al. fail to teach a position indicator selected from at least one of a gamma ray device and a casing collar locator; receiving location signals from the position indicator as the bailer tool assembly is sent down the well; positioning the bailer tool assembly at a downhole location based on the location signals.
Hoffman et al. teach a position indicator/collar locator (400, fig. 1) attached at an upper end of tool (40) for locating the tool in a wellbore having a slickline (100). The slickline used for conveying the tool (40) into the wellbore (refer to paragraphs 0009-0013 and 0015). Receiving location signals from the position indicator (400) as the tool (40) is sent down the well (refer to para 0050); positioning the tool (40) at a downhole location based on the location signals (refer to paragraphs 0009-0013: the position indicator is used to ensure that the tool is positioned at the right location). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Innes et al. to include a position indicator selected from at least one of a casing collar locator; receiving location signals from the position indicator as the bailer tool assembly is sent down the well; positioning the bailer tool assembly at a downhole location based on the location signals, as taught by Hoffman et al. for the purpose of knowing the location of the bailer tool assembly in the wellbore to ensure that the right area in the wellbore is treated. 
Response to Arguments
Applicant’s argument over Kruger with respect to claim 11 have been considered are persuasive. Claim 11 has been objected to as been allowable. 
Applicant’s arguments filed on 01/03/2022 with respect to claims 1, 7-8, 10, and 15 over Innes and Hoffman have been considered but are moot because the new ground of rejection now relies on Kruger et al.,  Innes, and Tolman which were not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner notes that the rejection of claim 15 over Innes and Hoffman has been maintained. Applicant's arguments of claim 15 over Innes and Hoffman have been fully considered but they are not persuasive.
Regarding claim 15, applicant argues that Hoffman does not teach a depth indicator tool suitable for use with acid and acid treatment from the bailer tool of Innes may have damaged the depth indicator tool of Hoffman. 
Examiner respectfully disagree. Innes discloses all the limitations of claim 15 except for the depth indicator. It will be important to one of ordinary skill in the art to know the location of the bailer tool assembly downhole to perform the cleaning or treatment operation. Innes is directed to an apparatus for actuating a tool downhole at a desired location (abstract). the apparatus comprises a casing collar locator to know the location of the apparatus so that it is actuated at the right location. It would have been obvious to have modified Innes et al. to include a casing collar locator for the purpose of knowing the location of the bailer tool assembly in the wellbore to ensure that the right area in the wellbore is treated. 

Regarding claim 5, applicant argues that jets 62 of Innes are not self-rotating nozzles, and hydraulically rotatable from fluid flowing through the at least one rotatable nozzle, and wherein the at least one nozzle self-rotates about an axis oriented at an angle from a longitudinal axis of the bailer tool assembly.
In light of the amendment to claim 5, Examiner has now called the nozzle 60, not 62 as in the last office action. In view of this new interpretation, Innes et al. teach at least one self-rotating nozzle (60; para 0044: nozzle 60 comprises multiple jets 62 and is made to freely rotate) and hydraulically rotatable from fluid flowing through the at least one rotatable nozzle (refer to para 0044: 60 rotates freely by hydraulic pressure and flow of displaced fluid), and wherein the at least one nozzle (60) self-rotates about an axis oriented at an angle (nozzle 60 comprises multiple jets 62 and theses jets are oriented at 90 degrees) from a longitudinal axis of the bailer tool assembly (see fig. 4).  
Allowable Subject Matter
Claims 8, 11-14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Y.A/03/01/2022




/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672